Citation Nr: 1526786	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 7, 2010 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Boards) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran filed a claim for an increased rating for PTSD within one year of such decision and the RO scheduled the Veteran for a VA examination and reconsidered the claim.  In a January 2011 rating decision, the RO increased the Veteran's disability rating to 50 percent.  Because the Veteran disagreed with the disability rating for PTSD within a year of the grant of service connection for PTSD, the Board will consider whether the initial rating granted in January 2010 was proper.

In December 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim for the Veteran's service-connected PTSD is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the a claim for TDIU is properly before the Board and the issue has been listed on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by such symptoms as anxiety, sadness, emotional detachment, flattened affect, sleep disturbances, mild impairment of memory and difficulty in maintaining effective relationships; more severe symptoms such as illogical speech, impaired impulse control, neglect of personal appearance, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a disability rating of 50 percent (but no higher) for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letter in March 2009.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The letter also informed the Veteran of how to substantiate disability ratings generally and how effective dates are determined.
With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here an December 2013 SOC provided the Veteran with the relevant rating criteria for PTSD.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA psychiatric examinations were conducted in September 2009, January 2010 and April 2014.  The Board recognizes the statements of the Veteran's representatives at the December 2014 hearing that the April 2014 examination was only a review of the record and that the Veteran was not present for the examination.  However, review of the examination report makes clear that the Veteran was present; his behavior was observed and he performed certain tests to assess his memory.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that all three examinations were adequate as they were based on a personal interview of the Veteran and provide the medical information needed to address the rating criteria relevant to this appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Veteran was initially assigned a 30 percent rating for his PTSD effective January 30, 2009.  Based on an examination in December 2010, the Veteran's disability rating was increased to 50 percent effective July 7, 2010, the date of his notice of disagreement with the initial 30 percent rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III. Entitlement to an Increased Rating

The Veteran filed a claim for service connection for PTSD in January 2009.   In September 2009, he underwent a VA examination.  He indicated he had been terminated from a job after 12 years due to an "apparent lack of cooperation" and that he experienced sleep disturbance, guilt, anxiety attacks, depression, anger and forgetfulness.  The examiner noted that the Veteran's behavior and thought processes were appropriate, although he demonstrated a flattened affect and anxious mood. 

In January 2010, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  Within the year, the Veteran filed a statement disagreeing with the 30 percent evaluation on  July 7, 2010.  The RO considered this a claim for an increased rating and the Veteran had another examination in December 2010 at which moderate and constant symptoms were noted, to include insomnia, anxiety, sadness, guilt, anhedonia, emotional detachment, flashbacks and restricted range of effect.  The examiner assigned a GAF score of 55.  
In a January 2011 rating decision, the RO increased the Veteran's rating to 50 percent effective the date of the Veteran's disagreement with the initial 30 percent rating.  In April 2011, the Veteran filed a notice of disagreement indicating his belief that he entitled to a 70 percent disability rating "according to the clinical findings" on the VA psychiatric examination.

A VA treatment record dated in July 2012 indicated the Veteran was doing "pretty well" and that he still got depressed when thinking about American politics and that he only had occasional nightmares regarding his service as a military police officer.  In August 2012, the Veteran reported problems with general unhappiness, depression and relationship problems.  In September 2013, the Veteran sought further follow-up for his PTSD treatment.  A history of depression and insomnia were noted.  It was indicated he worried about his own health issues and that he had been reflective about his own purpose in life since his brother died.  He denied total hopelessness or helplessness and indicated he was able to enjoy things like visiting his niece.  He denied recent exacerbation of PTSD symptoms, but stated he had some anxiety.  He denied hallucinations or delusions and indicated he had nightmares about once a week.  He reported some difficulty concentrating that that he would forget to do things at times.

In April 2014, the Veteran underwent another VA examination.  The symptoms associated with PTSD included avoidance, negative alterations in cognition, mood, arousal and reactivity.  It was noted that both PTSD and major depression contributed to occupational and social impairment with reduced reliability and productivity.  The examiner indicated that depressed mood, loss of interest, sleep difficulty, fatigue, overeating, difficulty concentrating, slow movement and thoughts that he would be better off dead could be attributed to major depression.  Difficulty concentrating was noted to be a symptom attributable to both PTSD and major depression.  The Veteran indicated he last worked in 2007 and that although he told people he got laid off, he was actually fired.  It was noted the Veteran managed his own finances, medications and housekeeping.  He was noted to be alert and oriented to time, place and person.  His dress and grooming were casual and neat.  His mood was depressed and his affect was down; he appeared sullen and was quiet in his speech tone.  His speech was relevant and coherent and his fund of general knowledge was noted to be good.  The Veteran spoke about his in-service stressor involving a serious car accident.  He was military police and became emotional when talking about the mangled bodies he observed in the crash.  It was noted that every once in a while he would dream about it.  He indicated he did not have flashbacks other than in his dreams.  The Veteran reported persistent avoidance of stimuli associated with car accidents.  He noted feeling guilt over his lifetime and negative self-evaluation.  He indicated he had angry outbursts but did not let anyone see them; he stated feeling anger mostly at himself for overeating.  He denied being easily startled. A depression test (PHQ-9) was administered and the Veteran scored 18 indicating moderately severe depression.  

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the Veteran's statements, the Board finds the Veteran's symptoms appear to be most appropriately contemplated by a 50 percent schedular rating throughout the appeal period.  DC 9411.  Upon review of the rating criteria and the lay and medical evidence, the Board finds that the Veteran's disability picture as a whole does not reflect impairment severe enough to warrant a rating higher than 50 percent.

Specifically absent from the record are more severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms. At each examination, the Veteran was always seen to be alert and aware of his surroundings.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically. Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  

By the same token, a 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disability are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013


ORDER

An initial rating of 50 percent (but no higher) for service-connected PTSD is granted, subject to regulations governing the award of monetary benefits.

REMAND

Reason for Remand: To seek further information as to the Veteran's employability and to potentially refer the claim for extraschedular consideration.

The Board finds that the issue of entitlement to a TDIU was raised by the record at the December 2010 VA examination when the Veteran indicated he had held 15 different jobs since discharge from service and he was always fired "for not being able to fit into the structure of a work environment."  See December 2010 VA Examination Report.  The evidence suggests the Veteran has been unemployed since April 2007 and that his psychiatric symptoms may have played a role in why he had so many jobs and why he was terminated from his last place of employment. 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for PTSD which is evaluated as 50 percent disabling and tinnitus which is evaluated as 10 percent disabling.  If, as here, the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The Board finds that more development as to the Veteran's employability is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

2.  If the Veteran provides evidence suggesting that the Veteran is not currently employed and is unable to secure and follow a substantially gainful occupation by reason of his PTSD symptoms, the RO should refer the claim to the Director of the VA Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

3.  In the event that the issue of entitlement to a TDIU is considered by the Director and denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


